Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In claim 15, line 5, “a stationary frames” is ungrammatical and therefore indefinite. The word “frames” should be changed to - - frame - - to avoid this rejection. In line 2, it is indefinite as to whether the urea finishing unit is required to be a granulation unit or a prilling tower, since the claim recites a urea finishing unit, “such as” a granulation unit or a prilling tower. It is suggested that separate dependent claims be added to cover the embodiments wherein the urea finishing unit is a granulation unit or a prilling tower.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al or Neff et al ‘481 or Poo Palam et al in view of Uraizee et al (US 2020/0385316), (newly cited), with reliance on corresponding provisional application No. 62/439,353. Bertin et al, Neff et al ‘481 and Poo Palam et al all disclose methods for coating fertilizer particles with a coating of polyurethane, wherein the coating is formed by contacting the particles with a polyol and isocyanate to form the polyurethane in a mixing and agitation device. (See Paragraphs [0038] and [0061] of Poo Palam et al; Paragraphs [0046] and [0056] of Bertin et al; and Paragraphs [0029] and [0078] of Neff et al ‘481.) The difference between the processes of Poo Palam et al, Bertin et al and Neff et al ‘481, and that recited in claims 1-14 and 16, is that the mixing and agitation devices of Poo Palam et al, Bertin et al and Neff et al ‘481 do not entail a stationary frame and at least two movable elements with respect to the frame, wherein the movable elements are independently movable with respect to the frame. Provisional application No. 62/439,353 discloses a method for coating fertilizer particles (see Paragraph [0002]), and teaches in Paragraph [0061] that the coating containers may include a rotatable section and/or a rotatable internal container which may be rotated to induce movement of the material to be coated and/or coated material. It would be obvious to employ the coating unit of provisional application No. 62/439,353 in the process of Poo Palam et al, Bertin et al or Neff et al ‘481. One of ordinary skill in the art would be motivated to do so, since   the method of provisional application No. 62/439,353 is used to coat fertilizer particles, which is analogous to the methods of Poo Palam et al, Bertin et al and Neff et al ‘481.  The “rotatable section” and “rotatable internal container” disclosed in Paragraph [0061] of provisional application No. 62/439,353 would each constitute a movable element. It would appear that these movable .
Claims 15 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Van Der Werf et al in view of Poo Palam et al or Bertin et al or Neff et al ‘481, further in view of Uraizee et al (with reliance on corresponding provisional application No. 62/439,353). Van Der Werf et al disclose an apparatus for the production of urea-containing particles, wherein molten urea is passed through a device such as a granulator or a prilling tower, and then coated with a polymer coating such as a polyurethane. (See Paragraphs [0011], [0012] and [0026].) The difference between the apparatus disclosed by Van Der Wert et al, and that recited in claim 15, is that Van Der Werf et al do not disclose that the coating unit should have an inlet connected to an outlet for warm urea particles, with the coating unit comprising a stationary frame and at . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736